DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deis et al (US 2014/0162024), hereinafter Deis.

Regarding claim 1, Deis discloses a method (Para. 0005-0008) for producing a padding product (Fig. 6, item 10’’), comprising the following steps: 
Providing an elongate paper strip (Fig. 1, item 10) having at least two layers one on top of the other, the paper strip having a central region (Fig. 1, item 18) (See annotated Fig. 6 below) extending in a longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer or the paper strip having two side edge regions (Fig. 1, item 20 and 21) (See annotated Fig. 6 below) extending in the longitudinal direction (Fig. 1, edge regions 20, 21 extend in the longitudinal direction before the edge regions are turned over), the side edge regions are not joined to one another (Para. 0010 and 0037), 
Opening up the side edge regions (Para. 0040) of the one layer and the adjacent ones of the side edge regions of the other layer by spreading apart the side edge regions (Para. 0040) of the one layer from the adjacent ones of the side edge regions of the other layer (Para. 0040), and 
Crumpling the paper strip along the central region (Para. 0041), 
Wherein before the crumpling along the central region, the side edge regions of each layer are turned over towards the central region (Para. 0043, edge regions 20 and 21 are turned over before crumpling begins) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 below) positioned between the central region and each side edge region such that the edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly)(Under broadest reasonable interpretation, the radius runs along the central region). 

    PNG
    media_image1.png
    466
    474
    media_image1.png
    Greyscale

Regarding claim 2, Deis discloses the method wherein the paper strip is crumpled along the central region such that the turned-over edge regions are also crumpled at the same time (Para. 0044, edge regions are crumpled with central region) (Fig. 6, item 26). 

Regarding claim 3, Deis discloses the method wherein the opened-up paper strip is guided through a turnover module for the purpose of turning over and/or in that the turned-over paper strip is guided through a crumpling module (Fig. 3, items 74, 76, 82, 84) for the purpose of crumpling (Para. 0045). 

Regarding claim 4, Deis discloses the method wherein the crumpling by means of a first set of drive rollers (Fig. 3, items 74 and 76) and a second set of drive rollers (Fig. 3, items 82 and 84) is carried out such that the second set of drive rollers rotates at an angular speed (Para. 0046 and 0047) that is lower than the angular speed of the first set of drive rollers, the angular speed of at least one of the sets of drive rollers being adjustable (Para. 0047) in order to set the crumpling density. 

Regarding claim 5, Deis discloses a device (Fig. 3, item 50) for producing a padding product (Fig. 6, item 10) from an elongate paper strip (Fig. 1, item 10) having at least two layers one on top of the other, the paper strip having a central region (Fig. 1, item 18) (See annotated Fig. 6 above) extending in a longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer of the paper strip having two side edge regions (See annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, edge regions 20, 21 extend in the longitudinal direction before edge regions are turned over), the side edge regions of one layer not joined to adjacent ones of the side edge regions of the other layer (Fig. 1, items 20 and 21), the device comprising:
At least one opening-up mechanism (Fig. 1, item 58) for opening up (Para. 0042 and 0043) the side edge regions (Para. 0040) of the one layer and the adjacent ones of the side edge regions of the other layer by spreading apart the side edge regions (Para. 0040) of the one layer from the adjacent ones of the side edge regions of the other layer (Para. 0040), and 
A crumpling mechanism (Fig. 3, items 74, 76, 82, 84) for crumpling the paper strip along the central region, wherein a turnover mechanism (Fig. 3, items 58 and 66) is provided for turning over the opened-up side edge regions towards the central region (Para. 0042 and 0043) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 above) positioned between the central region and each side edge region such that the edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly), and in that the crumpling mechanism is preferably designed such that the turned-over side edge regions are also crumpled at the same time (Para. 0047). 

Regarding claim 6, Deis discloses the device according wherein a turnover module is provided in which the turnover mechanism is arranged, and in that a crumpling module is provided in which the crumpling mechanism is arranged, the turnover module can be replaced with another turnover module when paper strips of different widths are used (Para. 0044, the turnover module can be replaced). 

Regarding claim 7, Deis discloses the device wherein the crumpling mechanism of a second set of drive rollers (Fig. 3, items 82 and 84) interacting with the first set of drive rollers (Fig. 3, items 74 and 76) is formed such that the second set of drive rollers can rotate at an angular speed that is lower than the angular speed at which the first set of drive rollers can rotate (Para. 0047), a control unit being provided for adjusting the angular speed of at least one of the sets of drive rollers such that the crumpling density can be adjusted by means of the control unit (Para. 0044). 

Regarding claim 8, Deis discloses a device wherein it is designed, intended and/or suitable for carrying out the method (Para. 0042 and 0047). 

Regarding claim 9, Deis discloses a padding product (Fig. 6, item 10’’), comprising an elongate paper strip (Fig. 1, item 10) having at least two layers one on top of the other, the paper strip having a central region (Fig. 1, item 18) (see annotated Fig. 6 above) extending in a longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer of the paper strip having two side edge regions (Fig. 1, item 12, 20, 21) (see annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, edge regions 20, 21 extend in the longitudinal direction before edge regions are turned over), the side edge regions of one layer are not joined to adjacent ones of the side edge regions of the other layer (Fig. 1, item 20 and 21), wherein the side edge regions of the one layer and the adjacent ones of the side edge regions of the other layer are opened up by spreading apart the side edge regions (Para. 0040) of the one layer from the adjacent ones of the side edge regions of the other layer (Para. 0040) and wherein the side edge regions of each layer are turned over towards the central region (Fig. 6, item 26) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 above) positioned between the central region and each side edge region such that the side edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly), and wherein the paper strip is crumpled along the central region (Fig. 6, item 26). 

Regarding claim 10, Deis discloses a padding product wherein the paper strip is also crumpled along the turned-over edge regions (Fig. 6, item 26).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that the edge regions of Deis are not edge regions and the edge regions are actually end regions, Examiner disagrees.  First, Examiner does not see the patentable difference between “edge” and “end” nor has Applicant highlighted the difference between these two.  Additionally, the present specification does not define “edge region”.  The side edge regions of Deis shown above meet the claimed limitation of extending in the longitudinal direction before being turned over.  Therefore, the rejection is maintained.
Regarding Applicant’s argument that the turnover region is a portion of the labeled central region, Examiner disagrees.  The paper strip has the separate side edge, turnover, and central regions as claimed.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731